                                                                       1   SANDI M. COLABIANCHI (SBN 193872)
                                                                           scolabianchi@grsm.com
                                                                       2   GORDON REES SCULLY MANSUKHANI, LLP
                                                                           275 Battery Street, Suite 2000
                                                                       3   San Francisco, CA 94111
                                                                           Tel: (415) 986-5900
                                                                       4   Fax: (415) 986-8054

                                                                       5   Attorneys for Doris Kaelin,
                                                                           Chapter 7 Trustee
                                                                       6

                                                                       7

                                                                       8                                UNITED STATES BANKRUPTCY COURT

                                                                       9                 NORTHERN DISTRICT OF CALIFORNIA – SAN JOSE DIVISION

                                                                      10
Gordon Rees Scully Mansukhani, LLP




                                                                      11   In re KIMBERLY A. SCHATZ,                       )   CASE NO. 19-52465 SLJ
                                                                                                                           )   Chapter 7
                                     275 Battery Street, Suite 2000
                                       San Francisco, CA 94111




                                                                      12                                                   )
                                                                                                     Debtor.               )   DECLARATION OF SANDI M.
                                                                      13                                                   )   COLABIANCHI IN SUPPORT OF
                                                                                                                           )   REQUEST FOR ENTRY OF ORDER
                                                                      14                                                   )   AUTHORIZING TRUSTEE TO
                                                                                                                           )   ABANDON ESTATE’S INTEREST IN
                                                                      15                                                   )   REAL PROPERTY AND FORECLOSURE
                                                                                                                           )   PROCEEDS
                                                                      16                                                   )
                                                                                                                           )
                                                                      17

                                                                      18           I, Sandi M. Colabianchi, declare:

                                                                      19           1.      I am a partner at the law firm of Gordon Rees Scully Mansukhani, LLP, counsel

                                                                      20   to Doris Kaelin, Chapter 7 Trustee of the estate of the above-named Debtor. I have personal

                                                                      21   knowledge of the facts set forth below except those stated on information and belief, and as to

                                                                      22   those facts, I believe them to be true. If called upon to testify as a witness, I could and would

                                                                      23   testify to those facts.

                                                                      24           2.      On June 17, 2020, my office caused to be served on the Debtor, Debtor’s counsel,

                                                                      25   the Office of the U.S. Trustee, and all creditors in the above-captioned case, a Notice of

                                                                      26   Abandonment of Real Property and Foreclosure Proceeds (“Notice”) [Dkt. 65].

                                                                      27           3.      The Notice required that if any interested party objected to the proposed relief or

                                                                      28   wanted to request a hearing that it do so within the time period specified in the Notice.

                                                                                                                                                                         Page 1
                                                              Case: 19-52465             Doc# 71-1       Filed: 07/02/20   Entered: 07/02/20 12:19:57        Page 1 of
                                                                                                                     2
                                                                       1          4.      To the best of my knowledge, the time within which to file objections or request a

                                                                       2   hearing has passed and no responses or requests for hearing were filed or served as required by

                                                                       3   the Notice.

                                                                       4          I declare under penalty of perjury under the laws of the United States of America that the

                                                                       5   above statements are true and correct. This declaration is executed on the 2nd day of July 2020 in

                                                                       6   San Francisco, California.

                                                                       7

                                                                       8                                                        /s/     Sandi M. Colabianchi
                                                                                                                                      Sandi M. Colabianchi
                                                                       9

                                                                      10
Gordon Rees Scully Mansukhani, LLP




                                                                      11
                                     275 Battery Street, Suite 2000
                                       San Francisco, CA 94111




                                                                      12

                                                                      13

                                                                      14

                                                                      15

                                                                      16

                                                                      17

                                                                      18

                                                                      19

                                                                      20

                                                                      21

                                                                      22

                                                                      23

                                                                      24

                                                                      25

                                                                      26

                                                                      27

                                                                      28

                                                                                                                                                                       Page 2
                                                              Case: 19-52465             Doc# 71-1      Filed: 07/02/20   Entered: 07/02/20 12:19:57       Page 2 of
                                                                                                                    2
